DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grondin et al. (‘Grondin’ hereinafter) (Publication Number 20150326601) in view of Verkasalo (Publication Number 20110264663).

As per claim 1, Grondin teaches
A computer system, comprising: (see abstract and background; paragraphs [0071]-[0073]&[0231]) 
a processing system accessing computer program instructions that, when executed by the processing system, configures the computer system to be comprising: (paragraphs [0071]-[0073]&[0231])
a storage state database stored in a computer storage device including data about data fields used by disparate sources of data stored on computers […]; (header metadata where header has a field type, paragraph [0096], note that field type can be considered data about the data fields since it describes the data fields; enterprise databases, paragraph [0093], where enterprise databases can be considered disparate sources of data; enterprise policy store, paragraph [0077], where enterprise policy store can read on storage state database)
class data stored in a computer storage device and specifying a plurality of classes; (field classification rules, paragraph [0096]&[0210])
rule data stored in a computer storage device and specifying a collection of rules, each rule specifying one or more conditions to be applied to the data about data fields and corresponding to a class from the plurality of classes (field classification rules used to determine header types associated with field in a column of a data table, paragraph [0080]), 
the rule data and the class data provided to a client computer that renders a first graphical user interface that displays data representing the rule data and the class data, and, receives user input to modify the rule data and the class data; (figure 10A shows example interface with properties of field classification rule, where user may select match condition and pattern for comparison in the rule, paragraph [0210] & figures 10A-C)
and a rules engine applying, the rule data to the data about the data fields in the storage state database to associate classes of the plurality of classes with the data fields, and storing in the storage state database, for each data field, data indicating any class associated with the data field resulting from applying the rules; (field is classified as having a credit card type if metadata of the header matches the metadata specified by a selected rule, paragraph [0210]; enterprise policy store, paragraph [0077], where enterprise policy store can read on storage state database)
wherein data from the storage state database is provided to the client computer that renders a second graphical user interface, that, in response to user input, interactively generates display data representing the data fields and the classes associated with the data fields. (figure 18B & paragraph [0225]-[0226], where sensitive fields, classifications, indicators are shown and users can access sensitive data records interactively; enterprise policy store, paragraph [0077], where enterprise policy store can read on storage state database)
Grondin does not explicitly indicate “[…] separate from the storage state database, the storage state database not including the data fields”.
However, Verkasalo discloses “[...] separate from the storage state database, the storage state database not including the data fields” (separate databases may be established for metadata related to application information including category information, paragraph [0088], where storing metadata related to information in a separate database means the data fields themselves are not stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grondin and Verkasalo because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to perform data analysis, exploration and exploitation of content usage based on collected data stored in common database structures (see Verkasalo, paragraphs [0005]-[0006]). This gives the user the advantage of more effective and complete data analysis.

As per claim 2,
Grondin does not explicitly indicate the storage state database includes data, for each source of data, indicating […] information associated with the source of data”.
However, Verkasalo discloses the storage state database includes data, for each source of data, indicating […] information associated with the source of data” (metadata related to application information including category information, paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grondin and Verkasalo because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to perform data analysis, exploration and exploitation of content usage based on collected data stored in common database structures (see Verkasalo, paragraphs [0005]-[0006]). This gives the user the advantage of more effective and complete data analysis.
Neither Grondin nor Verkasalo expressly show “infrastructure [information]”. 
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The storage of data would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to store any type of data having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 3, Grondin teaches
the data about data fields includes a name of a data field, and wherein the rule data specifies a condition applied to a name of a data field. (field is classified as having a credit card type if metadata of the header matches the metadata specified by a selected rule, paragraphs [0210],[0101])

As per claim 6, Grondin teaches
the display data of the first graphical user interface includes, for a selected class, rules associated with the selected class. (Figure 10A shows example interface with properties of field classification rule, where user may select match condition and pattern for comparison in the rule, paragraph [0210])

As per claim 8, Grondin teaches
A computer-implemented process performed by a computer comprising a processing system and a computer storage device (see abstract and background; paragraphs [0071]-[0073]&[0231]), the computer storing in the computer storage device a storage state database including data about data fields used by disparate sources of data on computers […] (header metadata where header has a field type, paragraph [0096], note that field type can be considered data about the data fields since it describes the data fields; enterprise databases, paragraph [0093], where enterprise databases can be considered disparate sources of data; enterprise policy store, paragraph [0077], where enterprise policy store can read on storage state database),
class data specifying a plurality of classes, and rule data specifying a collection of rules, each rule specifying one or more conditions to be applied to the data about data fields and corresponding to a class from the plurality of classes, the storage state database […], the computer-implemented process comprising: (field is classified as having a credit card type if metadata of the header matches the metadata specified by a selected rule, paragraph [0210]; enterprise policy store, paragraph [0077], where enterprise policy store can read on storage state database)
applying the rule data to the data about the data fields in the storage state database to associate classes of the plurality of classes with the data fields; storing in the storage state database, for each data field, data indicating any class associated with the data field resulting from applying the rules; (field is classified as having a credit card type if metadata of the header matches the metadata specified by a selected rule, paragraph [0210]; enterprise policy store, paragraph [0077], where enterprise policy store can read on storage state database)
and receiving data from the storage state database, and, in response to user input, interactively generating display data representing the data fields and the classes associated with the data fields. (Figure 18B & paragraph [0225]-[0226], where sensitive fields, classifications, indicators are shown and users can access sensitive data records interactively; enterprise policy store, paragraph [0077], where enterprise policy store can read on storage state database)
Grondin does not explicitly indicate “separate from the storage state database […] not including the data fields”.
However, Verkasalo discloses “separate from the storage state database […] not including the data fields” (separate databases may be established for metadata related to application information including category information, paragraph [0088], where storing metadata related to information in a separate database means the data fields themselves are not stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grondin and Verkasalo because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to perform data analysis, exploration and exploitation of content usage based on collected data stored in common database structures (see Verkasalo, paragraphs [0005]-[0006]). This gives the user the advantage of more effective and complete data analysis.

As per claims 9-10 and 13,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 2-3 and 6, respectively, and are similarly rejected.

As per claims 15-17 and 19,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-3 and 6, respectively, and are similarly rejected.


Claims 4-5, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grondin et al. (‘Grondin’ hereinafter) (Publication Number 20150326601) in view of Verkasalo (Publication Number 20110264663) and further in view of Vaitheeswaran et al. (‘Vaitheeswaran’ hereinafter) (Publication Number 20140304263).

As per claim 4,
Neither Grondin nor Verkasalo explicitly indicate “the rule data specifies a group of rules and includes a logical operator for combining the rules in the group”.
However, Vaitheeswaran discloses “the rule data specifies a group of rules and includes a logical operator for combining the rules in the group” (logical correlation, paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grondin, Verkasalo and Vaitheeswaran because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing business entities with better analysis of data stored in a company database using categories and classifications (see Vaitheeswaran, abstract and background). This gives the user the advantage of achieving better insight on the stored data and making faster and more informed decisions (see Vaitheeswaran, background).

As per claim 5,
Neither Grondin nor Verkasalo explicitly indicate “the rule data is represented by attribute-value pairs, and the computer system is further configured to convert the rule data into a query in a query language applicable to the storage state database”.
However, Vaitheeswaran discloses “the rule data is represented by attribute-value pairs, and the computer system is further configured to convert the rule data into a query in a query language applicable to the storage state database” (metadata with classifications for each of the columns, paragraphs [0022]; metadata used for performing user searches and user entry for search such as ‘revenue by country’ and dimension and revenue stored in metadata, retrieve metadata about columns, paragraph [0045]; user interface for search requests, paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grondin, Verkasalo and Vaitheeswaran because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing business entities with better analysis of data stored in a company database using categories and classifications (see Vaitheeswaran, abstract and background). This gives the user the advantage of achieving better insight on the stored data and making faster and more informed decisions (see Vaitheeswaran, background).

As per claims 11-12,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 4-5 and are similarly rejected.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 4 and is similarly rejected.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grondin et al. (‘Grondin’ hereinafter) (Publication Number 20150326601) in view of Verkasalo (Publication Number 20110264663) and further in view of Kraytem et al. (‘Kraytem’ hereinafter) (Publication Number 20190286646).

As per claim 7,
Neither Grondin nor Verkasalo explicitly indicate “the display data of the second graphical user interface includes a graphical representation of a source, wherein the graphical representation of the source is indicative of a highest-level classification of any data field in the source”.
However, Kraytem discloses “the display data of the second graphical user interface includes a graphical representation of a source, wherein the graphical representation of the source is indicative of a highest-level classification of any data field in the source” (paragraphs [0008], [0102]; figures 1&2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grondin, Verkasalo and Kraytem because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing flexible and intuitive reporting and use of metadata in search systems (Kraytem, paragraphs [0005],[0008]). This gives the user the advantage of more efficient access to desired information.

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198